Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is Final Rejection in response to Applicant’s Reply on 8/22/2022. Claims 1-9, 11-17, 26 are pending. Claims 1, 5-9, 11-17, and 19-22 are currently amended. Claims 10, 18, and 23 are canceled. Claims 24-26 are new. No new subject matter has been added. The claims have been examined below.
	
Response to Amendment
	Applicant’s amendments to the claims are sufficient to overcome the 112 second rejections set forth in the previous Office Action. Therefore, the rejection has been withdrawn.
	Applicant’s amendments to the claims are sufficient to overcome the 103 rejection set forth in the previous Office Action. The rejection has been withdrawn. Upon further search and consideration, the examiner is unable to set forth a reasonable obviousness rejection under 35 USC 103. The closest references of record do not teach or suggest the claims, as a whole. Specifically, the examiner is unable to find prior art that reasonably suggests or teaches, individually or combined, the following limitations:
 determine a set of negotiated rates corresponding to the travel product, the negotiated rates satisfying the first set of rate attributes and the third set of rate attributes; validate at least one negotiated rate based on the second set of rate attributes; generate a set of validated offers based on the at least one validated negotiated rate; provide the set of validated offers to the application on the client computing device; and based on a selection of a first validated offer at the client computing device book the travel product and first validated offer. While Lopez describes the concept of integrating online channel results with corporate validated offers, and removing duplicate or invalid offerings, Lopez, or any prior art of records for that matter, fails to expressly describe the concept set forth above. The examiner has determined that the combination of Lopez with other references to teach the above claim limitations would result in an unreasonably combination. Therefore, the rejection has been withdrawn.
	Applicant’s amendments to the claims are insufficient to overcome the 101 rejection set forth in the previous Office Action. The rejection has been maintained. See below.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-9, 11-17, 19-22 and 24-26 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.   The claims recite method/processes and a system. Thus, the claims pass step 1 of the eligibility analysis.  
For step 2A, the claim(s) recite(s) an abstract idea that is a method of organizing human activities  in the form of a fundamental economic practice, namely searching rate offers and making reservations. The abstract idea is also considered to be a commercial interaction pertaining to sales activities through the use of a reservation booking tool . Using claim 5 as a representative example that is applicable to claims 25 and 26, the abstract idea is defined by the bolded elements of:
 receive, from the travel products aggregator, the offer request and the supplier offer; determine a set of negotiated rates corresponding to the travel product, the negotiated rates satisfying the first set of rate attributes and the third set of rate attributes; validate at least one negotiated rate based on the second set of rate attributes; generate a set of validated offers based on the at least one validated negotiated rate; provide the set of validated offers to the application on the client computing device; and based on a selection of a first validated offer at the client computing device, book the travel product and the first validated offer through the supplier system.
As noted above, these steps recite methods of organizing human activities  in the form of a fundamental economic practice, namely searching rate offers and making reservations, and commercial interactions pertaining to sales activities through the use of a reservation booking tool. 
The additional elements of independent claims 5, 25 and 26 amount to:
a travel products aggregator in remote network communication with a server and a supplier system;
an application operating on a client requesting computing device;
a database containing negotiated rates.
This judicial exception is not integrated into a practical application (2nd prong of eligibility test for step 2A) because the additional limitations do not amount to more than an instruction for one to practice the abstract idea using a computer (MPEP 2106.05(f)). With respect to the use of a computing systems (i.e., travel products aggregator and client computing device) and databases, the claim is simply instructing one to practice the abstract idea by using a generically recited computing system to perform steps that define the abstract idea. This is indicative of the fact that the claim has not integrated the abstract idea into a practical application, see MPEP 2106.05(f). Applicant’s Specification describes these additional elements as general purpose computing devices. Specifically, paragraphs 18-26 describes these additional elements is generic terms, For example:
[0019] Each of the computing devices 120-130 can represent various forms of processing devices. Example processing devices include a desktop computer, a laptop computer, a handheld computer, a personal digital assistant (PDA), a cellular phone, a smartphone, a tablet computer, or a combination of any of these data processing devices or other data processing devices. 
[0020] Computing device 115 may be systems or devices having a processor, a memory, and communications capability for providing content to the electronic devices. In some example aspects, server 115 can be single computing devices, for example, a computer server. In other embodiments, server 115 can represent more than one computing device working together to perform the actions of a server computer (e.g., cloud computing). Further, computing devices 105 can represent various forms of servers including, but not limited to a web server, an application server, a proxy server, a network server, or a server farm. 
Therefore, because the abstract idea is not integrated into a practical application, the claims is/are found to be directed to the abstract idea identified by the examiner. 
For step 2B, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The recitation to computer implementation (computing devices and databases) does not amount to more than simply instructing one to practice the abstract idea by using a generic computing device to perform steps that define the abstract idea. This does not provide significantly more to the claim, see MPEP 2106.05(f). The rationale set forth for the 2nd prong of the eligibility test above is also applicable to step 2B so no further analysis is required. 
For claims 2-3, These limitations are just serving to further define the same abstract idea. The OBT that is claimed is an additional limitation that is instructing one to implement the abstract idea using computers, as has already been addressed by the examiner for other limitations. See MPEP 2106.05(f). Nothing is claimed that appears to provide a practical application of the abstract idea and/or that amounts to significantly more.
For claims 1, 6-11, 12-17,19-22 and 24, the claims are considered to be a further defining of the same abstract idea that was found for claims 5, 25 and 26 and does not recite anything additional for consideration under the 2nd prong or for step 2B.  Nothing is claimed that appears to provide a practical application of the abstract idea and/or that amounts to significantly more.
Therefore, the claims noted above are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea that has not been integrated into a practical application and that does not recite significantly more.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
. 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIE MEYERS SHANKER whose telephone number is (571)270-5460. The examiner can normally be reached Monday and Tuesday 10:00am- 6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on (571) 270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JULIE MEYERS. SHANKER
Examiner
Art Unit 3689



/JULIE M SHANKER/            Primary Examiner, Art Unit 3689